DETAILED ACTION
                                          Response to Amendment
-	The reply filed on 06/28/22, has been entered. Claims 1-20 pending in the application. 
-	Examiner withdraws double patenting rejections due to Terminal Disclaimer filed and accepted by the office. 
                                         Allowable Subject Matter 
1.	Claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance: 				 
             Independent claim 1 of the present application teaches, for example, “A method, comprising: receiving a stream of bits that comprises a plurality of sets of data; identifying a logic value of one bit in the stream of bits; and determining a transaction type of a first set of data of the plurality of sets of data, wherein the first set of data follows the one bit, wherein the transaction type is determined based at least in part on one or more values of one or more bits in the first set of data”. 
The foregoing limitations are not found in the prior arts of record. 
Particularly, none of the prior arts of record teach nor fairly suggest, “identifying a logic value of one bit in the stream of bits; and determining a transaction type of a first set of data of the plurality of sets of data, wherein the first set of data follows the one bit, wherein the transaction type is determined based at least in part on one or more values of one or more bits in the first set of data”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 10 includes similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.	 
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112